Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has filed Remarks and new claims on September 22, 2021 where they have amended claims 1, 8, 10, 15, 17, and 18 and have kept claims 2-7, 9, 11-13, and 19-21 as presented on May 24, 2021. 
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the claims have been amended and there is a new ground of rejection addressed below.
However, Applicant traverses that the use of Butera (US Publication No. 20030157877) and Loup (Foreign Patent FR 2773110) do not teach the limitations of claims 1-6. As claim 1 has been amended, Examiner has presented a new ground of rejection below in the current Office Action. 
Furthermore, Applicant traverses improperly importing specification matter into the claims; however, Examiner still interprets Butera (and especially Figure 3) to read on what is being claimed by Applicant except for the air deflectors and relies on Loup to teach the air deflectors. Please reference Non-Final Rejection June 23, 2021 response to arguments. 
Applicant’s arguments with respect to claim(s) 7-8 have been considered but are moot because the claims have been amended; there is a new ground of rejection for each claim.
Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the arguments pertain to the arguments for claim 1 which has been amended and there is a new ground of rejection addressed below.
Applicant’s arguments with respect to claim(s) 10, 11, 12, and 21 have been considered but are moot because the claims have been amended to overcome the rejections.
Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the claims have been amended affecting dependent claims to overcome the rejections.
Applicant’s arguments with respect to claim(s) 15 and 17 have been considered and make similar arguments to those presented against claims 1 to 6 (see above) but are moot because the claims have been amended and there is a new ground of rejection addressed below for claim 15 and the claim 17 has been amended to overcome the rejections.
Applicant’s arguments with respect to claim(s) 18 and 20 have been considered but are moot because the arguments pertain to the arguments for claim 1 which has been amended and there is a new ground of rejection addressed below.
Applicant’s arguments with respect to claim(s) 19 have been considered but are moot because the arguments pertain to the arguments for claim 1 which has been amended and there is a new ground of rejection addressed below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 to 6 are rejected under 35 U.S.C. 103 as being unpatentable over Butera (US Publication No. 20030157877) in view of Loup (Foreign Patent: FR2773110).
Regarding Claim 1, Butera teaches a vehicle dashboard (annotated Figure 1), comprising: a trim panel (portion of dashboard facing passenger, annotated Figure 1) defining an airflow opening (2a-d, abstract); at least one register duct (3,5, annotated Figure 1) defining a register opening (2a, annotated Figure 1), wherein the at least one register duct (3,5, annotated Figure 1) is disposed adjacent to the trim panel (portion of dashboard facing passenger, annotated Figure 1) and the register opening (2a, annotated Figure 1) aligns with the airflow opening (2a-d, abstract, annotated Figure 1); at least one 
[AltContent: textbox (Butera: Figure 1)]
    PNG
    media_image1.png
    694
    812
    media_image1.png
    Greyscale

However Butera does not expressly teach a first air deflector slidably engaged with the at least one register duct; and a second air deflector slidably engaged with the at least one register duct, wherein the first air deflector and the second air deflector extend to the register opening, and wherein the first air deflector and the second air deflector are configured to directly change a location air enters a passenger cabin by each translating between a first location within the register duct when in a retracted position and a second location within the register duct when in a deployed position.
Loup teaches a first air deflector (20-1) slidably engaged with the at least one register duct (1, Figure 1); and a second air deflector (20-2) slidably engaged with the at least one register duct (1, Figure 1), wherein the first air deflector and the second air deflector extend to the register opening (20-1 and 20-2 extend to register openings 15, 16, 17, understood that the deflectors extend lengthwise toward inlets of the air registers), and wherein the first air deflector (20-1) and the second air deflector (20-2) are configured to directly change a location air  enters a passenger cabin (459 to 463: understood 15, 16, 17 are not required; lines 486 to 493: air treated by the housing and which must be distributed at the level of the vents placed in the passenger compartment of the vehicle, is carried out by a management device comprising a particular means for closing off the zones) by each translating between a first location within the register duct when in a retracted position and a second location within the register duct when in a deployed position (Figures 1 and 2, lines 589 to 598) to allow control of the flow of fresh air in the system housing (lines 645 and 648).	
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the vehicle air system of Butera to include a first air deflector slidably engaged with the at least one register duct; and a second air deflector slidably engaged with the at least one register duct, wherein the first air deflector and the second air deflector extend to the register opening, and wherein the first air deflector and the second air deflector are configured to directly change a location air enters a passenger cabin by each translating between a first location within the register duct when in a retracted position and a second location within the register duct when in a deployed position in view of the teachings of Loup to allow control of the flow of fresh air in the system housing.	
Regarding Claim 2, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the at least one register duct (Butera: 5, see annotated Fig. 1) includes a first register duct (Butera:  3, see annotated Fig. 1) and a second register duct (Butera: 3, , see annotated Fig. 1).
Regarding Claim 3, as applied to claim 2, the combined teachings teach the invention as described above and further teach the first and second register ducts (Butera: 3, annotated Figure 1) but do not expressly teach wherein each of the first and second register ducts includes the first air deflectorand the second air deflector.
Loup further teaches wherein a register duct (1, Figure 1) includes the first air deflector (Loup: 20-1) and the second air deflector (Loup: 20-2) to allow control of the flow of fresh air in the system housing (lines 645 and 648).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein a register duct includes the first air deflector and the second air deflector in view of the further teachings of Loup to allow control of the flow of fresh air in the system housing.
Regarding Claim 4, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the at least one demister duct (Butera: 3, annotated Figure 1) includes a first demister duct (Butera: 3, annotated Figure 1) and a second demister duct (Butera: 3, annotated Figure 1).
Regarding Claim 5, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the first (Loup: 20-1) and second air deflectors (Loup: 20-2) are operable between the retracted position and the deployed position (Loup: Figures 1 and 2, lines 589 to 598) but do not expressly teach wherein an outer surface of each of the first air deflector and the second air deflector abuts a side of the at least one air register duct, respectively, when in the deployed position and an inner surface of the first air deflector abuts an inner surface of the second air deflector when in the retracted position.
Loup further teaches an outer surface of each of the first air deflector (20-1) and the second air deflector (20-2) abuts a side of the at least one air register duct (1), respectively, when in the deployed position (second position, Figure 2, lines 617 to 621, lines 672 to 677) and an inner surface of the first air deflector (20-1) abuts an inner surface of the second air deflector (20-2) when in the retracted position (first position, Figure 1, lines 613 to 617, lines 672 to 677) to improve the tightness of the complete sealing of an area (lines 672 to 677).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include an outer surface of each of the first air deflector and the second air deflector abuts a side of the at least one air register duct, respectively, when in the deployed position and an inner surface of the first air deflector abuts an inner surface of the second air deflector when in the retracted position in view of the further teachings of Loup to improve the tightness of the complete sealing of an area.
Regarding Claim 6, as applied to claim 5, the combined teachings teach the invention as described above and further teaches wherein the first (Loup: 20-1) and second air deflectors (Loup: 20-2) define first and second side airflows when in the retracted position (Loup: Figure 1, arrows) and a center airflow when in the deployed position (Loup: Figure 2, arrows).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Butera (US Publication No. 20030157877) in view of Loup (Foreign Patent: FR2773110) as applied to Claim 1, and in further view of Chow (US Patent No. 4452391).
Regarding Claim 7, the combined teachings teach the invention as described above but does not expressly teach wherein the first air deflector includes a first magnet on an inner surface thereof and the second air deflector includes a second magnet on an inner surface thereof.
Chow teaches an air deflector (16) includes a magnet (42) on an inner surface thereof (19) to provide a new and improved air regulating device which utilizes few parts and is thus reliable in operation and low in cost (column 2 lines 59 to 62).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include an air deflector includes a magnet on an inner surface thereof in view of the teachings of Chow to provide a new and improved air regulating device which utilizes few parts and is thus reliable in operation and low in cost which meets the limitations of Claim 7.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Butera (US Publication No. 20030157877) in view of Loup (Foreign Patent: FR2773110) and Chow (US Patent No. 4452391) as applied to Claim 7 and in further view of Graham (US Patent No. 6676508).
Regarding claim 8, the combined teachings teach the invention as described above but do not expressly teach wherein the first and second magnets are configured to adjust the first and second air deflectors from the deployed position to the retracted position
Graham teaches the technique of using a magnet with a pair of electromagnetic coils to attract or repulse a magnet attached to a flap to manage the opening or closing action of the flap (column 3 lines 26 to 50).
Therefore it would have been obvious to a person having ordinary skill in the art at a time the invention was effectively filed to modify the combined teachings to include the technique of using a magnet with a pair of electromagnetic coils to attract or repulse a magnet attached to a flap in view of the teachings of Graham to manage the opening or closing action of the flap, thereby yielding the predictable result of wherein the first and second magnets are configured to adjust the first and second air deflectors from the deployed position to the retracted position.
For clarity, the combined teachings teach magnets and most of the claimed limitations but do not expressly teach actuating the air deflectors using the magnets. Graham teaches a technique where an air deflector is controlled between two positions that involves a magnet attached to an air deflector. Because Graham uses the technique to solve a similar problem that would yield predictable results, it would be obvious to a person having ordinary skill in the art at a time the invention was effectively filed to modify the combined teachings.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Butera (US Publication No. 20030157877) and Loup (Foreign Patent: FR2773110) as applied to Claim 1 and in further view of Zhang (US Publication No. 20170120721).
Regarding Claim 9, the combined teachings teach the invention as described above and further teach a register duct (Butera: 2a) and a demister duct (Butera: 2c) but do not expressly teach a register shutter operably coupled to the at least one register duct; and a demister shutter operably coupled to the at least one demister duct.
Zhang teaches a register shutter (127, 128) operably coupled (paragraph 0037) to the at least one register duct (annotated Figure 1); and a demister shutter (127,128) operably coupled (paragraph 0037) to the at least one demister duct (annotated Figure 1) to block the airflow path when the cover doors are closed (paragraph 0039).
[AltContent: textbox (Zhang: Figure 1)]
    PNG
    media_image2.png
    401
    800
    media_image2.png
    Greyscale

[AltContent: textbox (Zhang: Figure 5)]
    PNG
    media_image3.png
    327
    394
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings with a register shutter operably coupled to the at least one register duct; and a demister shutter operably coupled to the at least one demister duct to block the airflow path when the cover doors are closed in view of the teachings of Zhang to block the airflow path when the cover doors are closed.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Butera (US Publication No. 20030157877) and in view of Loup (Foreign Patent: FR2773110).
Regarding Claim 15, Butera teaches a duct assembly for a vehicle HVAC system (annotated Figure 1), comprising: a trim panel (annotated Figure 1, portion of dashboard facing passenger) defining an elongated airflow opening (2a-d, dashboard cutouts for vents, annotated Figure 1), wherein the elongated airflow opening (2a-d, dashboard cutouts for vents, annotated Figure 1) extends between a first end and a second end of the trim panel (end to end of portion of dashboard facing passenger, annotated Figure 1); a first register duct (3, annotated Figure 1) disposed adjacent to the trim panel (portion of dashboard facing passenger, annotated Figure 1) and defining a first register opening (2a, annotated Figure 1), a second register duct (3, annotated Figure 1) disposed adjacent to the trim panel (portion of dashboard facing passenger, annotated Figure 1) and defining a second register opening (2a, annotated Figure 1), wherein the first register duct (3, annotated Figure 1) and the second register duct (3, annotated Figure 1) are disposed in a side-by-side configuration with each of the first register opening and the second register opening aligned with the elongated airflow opening (2a-d, Figure 1, both ducts 3 extend to dashboard cutouts for vents, annotated Figure 1); a first demister duct (3, annotated Figure 1) disposed adjacent to the trim panel (portion of dashboard facing passenger, annotated Figure 1) and the first register duct (3, annotated Figure 1), wherein the first demister duct (3, annotated Figure 1) defines a first demister opening (dashboard cutout to allow for 2c, annotated Figure 1); and a second demister duct (3, annotated Figure 1) disposed adjacent to the trim panel (portion of dashboard facing passenger annotated Figure 1) and the second register duct and defines a second demister opening (2c, annotated Figure 1), wherein each of the first demister opening (2c, annotated Figure 1) and the second demister opening (2c, annotated Figure 1) is aligned with the elongated airflow opening (2a-d, dashboard cutouts for vents, annotated Figure 1).
However, Butera does not expressly teach a first air deflector disposed within the register duct; a second air deflector disposed within the register duct, wherein an inner surface of the first air deflector abuts an inner surface of the second air deflector when in a retracted position creating side airflow paths for air exiting the register duct, and wherein the inner surface of the first air deflector is spaced apart from the inner surface of the second air deflector when in a deployed position creating a central airflow path for air exiting the register duct.
[AltContent: textbox (Butera: Figure 1)]
    PNG
    media_image4.png
    694
    812
    media_image4.png
    Greyscale

Loup teaches a first air deflector (20-1) disposed within the register duct (10); a second air deflector (20-2) disposed within the register duct (10), wherein an inner surface of the first air deflector (20-1) abuts an inner surface of the second air deflector (20-2) when in a retracted position (first position, Figure 1, lines 613 to 617, lines 672 to 677) creating side airflow paths (Figure 1) for air exiting the register duct (1, 11-1, 11-2, 9, annotated Figure 1), and wherein the inner surface of the first air deflector (20-1) is spaced apart from the inner surface of the second air deflector (20-2) when in a deployed position (second position, Figure 2, lines 617 to 621, lines 672 to 677) position creating a central airflow path (Figure 2) for air exiting the register duct (11-1, 11-2, 9, annotated Figure 1) to allow control of the flow of fresh air in the system housing (lines 645 to 648).
[AltContent: textbox (Loup: Figure 1)]
    PNG
    media_image5.png
    398
    502
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the vehicle duct system of Butera to include a first air deflector disposed within the register duct; a second air deflector disposed within the register duct, wherein an inner surface of the first air deflector abuts an inner surface of the second air deflector when in a retracted position creating side airflow paths for air exiting the register duct, and wherein the inner surface of the first air deflector is spaced apart from the inner surface of the second air deflector when in a deployed position creating a central airflow path for air exiting the register duct in view of the teachings of Loup to allow control of the flow of fresh air in the system housing.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Butera (US Publication No. 20030157877) and Loup (Foreign Patent: FR2773110) as applied to Claim 15, and in further view of Zhang (US Publication No. 20170120721).
Regarding Claim 18, the combined teachings teach the invention as described above but does expressly teach a register shutter operably coupled to at least one of the first register duct and the second register duct; and a demister shutter operably coupled to at least one of the first demister duct and the second demister duct.
Zhang teaches a register shutter (127, 128) operably coupled (paragraph 0037) to at least one of the first register duct and the second register duct (annotated Figure 1, above); and a demister shutter (127, 128) operably coupled (paragraph 0037) to at least one of the first demister duct and the second demister duct (annotated Figure 1, above) to block the airflow path when the cover doors are closed (paragraph 0039).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the registers and demisters of the combined teachings with a register shutter operably coupled to at least one of the first register duct and the second register duct; and a demister shutter operably coupled to at least one of the first demister duct and the second demister duct in view of the teachings of Zhang to block the airflow path when the cover doors are closed.
Regarding Claim 20, as applied to claim 18, the combined teachings teach the invention as described above but does expressly teach a register rotation assembly operably coupled to the register shutter; and a demister rotation assembly operably coupled to the demister shutter.
Zhang further teaches a register rotation assembly operably (106, 118) coupled to the register shutter (Figure 4); and a demister rotation assembly (106,118) operably coupled to the demister shutter (Figure 4) to block the airflow path when the cover doors are closed (paragraph 0039).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the shutters of the combined teachings with the register rotation assembly operably coupled to the register shutter; and a demister rotation assembly operably coupled to the demister shutter in view of the further teachings of Zhang to block the airflow path when the cover doors are closed.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Butera (US Publication No. 20030157877) and Loup (Foreign Patent: FR2773110) and Zhang (US Publication No. 20170120721) as applied to Claim 18 and in further view of Ichishi (US Patent No. 6347987).
Regarding Claim 19, the combined teachings teach the invention as described above but does not expressly teach a controller operably coupled to the register shutter and the demister shutter, wherein the register shutter and the demister shutter are independently operable between opened positions and closed positions, respectively.
Zhang further teaches wherein the register shutter (annotated Figure 1, Figure 4) and the demister shutter (annotated Figure 1, Figure 4) are independently operable (annotated Figure 1) between opened positions (Figure 2) and closed positions (Figure 3), respectively to block the airflow path when the cover doors are closed (paragraph 0039).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the register and demister shutters of the combined teachings to include wherein the register shutter and the demister shutter are independently operable between opened positions and closed positions respectively in view of the further teachings of Zhang to block the airflow path when the cover doors are closed.
Ichishi teaches a controller (50) operably coupled (column 6 line 55 to column 7 line 23) to stepper motors (43a, 46a) to control swing operations of the air-blowing state changing units so that air is blown from at least one of the air outlets to be approximately symmetrical relative to a center line (column 2 lines 41 to 51).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the register and demister rotation assemblies of the combined teachings to include a controller and stepper motors in view of the further teachings of Ichishi to control swing operations of the air-blowing state changing units so that air is blown from at least one of the air outlets to be approximately symmetrical relative to a center line; thereby teaching a controller operably coupled to the register shutter and the demister shutter.

Allowable Subject Matter
Claim 10 to 13, and 21 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  As applicant has amended claim 10 to include “an actuator configured to adjust the pair of air deflectors from the deployed position, and wherein the magnets adjust the pair of air deflectors from the deployed position to the retracted position upon deactivation of the actuator”, Examiner is unable to find prior art to read on the limitations. Although Ichisi (US Patent No. 6347987) and Loup (Foreign Patent FR 2773110) teach air deflectors adjusted by actuators and Chow (US Patent No. 4452391) teaches a magnet to bias an air deflector to the retracted position, Examiner does not find it obvious in view of the body of prior art to combine them to teach the amended claim as a whole in the context of the rest of the claim, particularly  “wherein the magnets adjust the pair of air deflectors from the deployed position to the retracted position upon deactivation of the actuator.”
Other related prior art includes Graham (US Patent No. 6676508), Richardson (US Patent No. 10240829), and Carr (US Patent No. 5199461). 
Examiner does not find Graham (US Patent No. 6676508) to read on the amendment because the actuators in Graham are powered to attract or repulse the magnets and not “upon deactivation of the actuator.” 
Examiner also finds Richardson (US Patent No. 10240829) to teach an electromagnet that attracts a permanent magnet to bias an element when power is applied and when power is removed and when the force biasing the permanent magnet is eliminated, a resilient flexible member biases a member towards an open position. Because Richardson uses a resilient flexible member that is separate from the magnet to provide the force to move the air deflectors and Applicant’s amended claim 10 cites “wherein the magnets adjust the pair of air deflectors from the deployed position to the retracted position,” Examiner does not find it obvious to combine.
Examiner also finds Carr (US Patent No. 5199461) to teach the technique of removing power to electromagnets for controlling an air deflector is known in the art; however, Carr relies on the force of the air blowing and the release of power of the electromagnet to adjust the air deflector. Applicant has claimed “an actuator configured to adjust the pair of air deflectors to the deployed position, and wherein the magnets adjust the pair of air deflectors from the deployed position to the retracted position upon deactivation of the actuator,” thereby claiming that the force provided to control the movement of the air deflectors is by the actuator and/or the magnet. Therefore, Examiner does not find it obvious to combine. 
Therefore, in view of the specification provided and the prior art found, Examiner finds no reason to reject amended claims. 
	Claim 11 to 13 and 21 which are dependent on claim 10 are subsequently allowable.
Claims 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because a similar amendment has been made (see above) in the context of amended claim 15. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762            

/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762